Citation Nr: 1302512	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  12-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 10 percent for atherosclerotic cardiovascular disease.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1974 and from June 1974 to August 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for coronary artery disease and assigned a 10 percent rating, effective August 31, 2010.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to a rating higher than 10 percent for his service connected cardiovascular disorder, diagnosed as atherosclerotic cardiovascular disease.  Specifically, in a statement dated February 2011, he alleged that an angiogram completed in January 2011 showed three blockages.  He also stated that his doctor advised him to not lift anything over 10 pounds or to engage in any strenuous activity or it might lead to "another heart attack."

Neither the January 2011 angiogram report nor any record of a previous myocardial infarction, or heart attack, are documented in the claims folder.  On remand, the RO should contact the Veteran to obtain the necessary identifying information and authorization to obtain these records.  See 38 U.S.C.A. §  5103A(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(1) (2012).  Any additional outstanding VA cardiovascular treatment records should also be obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(2); 38 C.F.R. § 3.159(c)(2), (3). 

Then, after all identified and, if necessary, authorized relevant records have been obtained, obtain an addendum to the August 2012 examination report as the current report of record is not sufficient to allow the Board to undertake a fully informed evaluation of the Veteran's service-connected cardiovascular disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under 38 U.S.C.A. § 5103A, the duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate when it is based upon consideration of the Veteran's prior medical history, including his lay reports of symptomatology, and describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Stefl, 21 Vet. App. at 123; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis on the limitations of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  If a report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2.

Here, the examiner did not address the Veteran's relevant lay statements, specifically those discussed above, in providing the requested examination data.  Buchanan, 451 F.3d at 1336; Dalton, 21 Vet. App. at 39.  The examiner must also resolve apparent inconsistencies in the examination report itself; for example, the examiner noted that the Veteran reported daily, unrelieved symptoms of angina, shortness of breath, fatigue, and arm and jaw pain, but completed an interview based exercise intolerance evaluation that shows that the Veteran denied any symptoms of dyspnea, fatigue, angina, dizziness, syncope, or any other symptoms at any level of physical activity.  Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124. Therefore, on remand, the examiner must correct any deficiencies in the report or explain any apparent contradictions, both in the report itself and with the Veteran's lay reports of being unable to lift anything over 10 pounds or engage in any strenuous activity without having another heart attack.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); see also Buchanan, 451 F.3d at 1336; Stefl, 21 Vet. App. at 123.  Furthermore, if there is no change to the finding that the Veteran has no history of myocardial infarction, the examiner must provide a reason for that finding that resolves it with the Veteran's explicit reference to a history of a past heart attack.  See Nieves-Rodriguez, 22 Vet. App. at 302; see also Buchanan, 451 F.3d at 1336.

As the record shows that the Veteran is reluctant to undergo an exercise stress test due to discomfort and the perceived risk of triggering an acute event, the Board acknowledges that no exercise stress test may be required, but the examiner must fully explain the reason, by reference to the objective medical evidence and/or the Veteran's reported concerns or symptomatology, for the lack of MET data from exercise testing and conduct a thorough interview-based MET test.

The Veteran should be provided with another examination if the examiner cannot otherwise sufficiently answer the questions asked in this Remand or otherwise provide the Board with sufficient detail on the manifestations of the Veteran's disability to allow for a fully informed evaluation of the Veteran's atherosclerosis under the applicable rating criteria.  See 38 C.F.R. § 4.104.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA cardiovascular treatment records from the VA Medical Center in Muskogee, Oklahoma.  All information which is not duplicative of evidence already received should be associated with the claims file or the Veteran's electronic claims folder.  

2.  Ask the Veteran to identify (i.e. obtain the names, addresses, and approximate dates of treatment) all private medical care providers that may have outstanding treatment records relevant to his cardiovascular disability, and to furnish signed authorizations for release for any non-VA sources identified, to specifically include any evidence of a previous heart attack and the January 2011 angiogram he described in his February 2011 statement.  The Veteran should also be asked to submit all relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO should make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  Then, request an addendum to the August 2012 VA examination report.  Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should determine whether the Veteran has a history of myocardial infarction, resolve the discrepancy between the Veteran's reported symptoms and the interview based MET data provided in the August 2012 VA examination report, and correct any other errors in the report resulting from a failure to adequately consider the Veteran's medical history and reported symptoms.

The examiner should include a discussion of the presence or absence of all symptoms associated with the Veteran's atherosclerotic cardiovascular disease, including, but not limited to, any dyspnea, fatigue, angina, dizziness, syncope, cardiac hypertrophy, dilatation, left ventricular dysfunction, (supra) ventricular arrhythmias, pathological bradycardia, atrioventricular block, and/or congestive heart failure, and, where necessary, provide additional data documenting the severity of those symptoms found to be present.

For example, if evidence of congestive heart failure is now found, the examiner must discuss the frequency and severity of this condition, i.e., chronic or acute, and if acute, state the number of instances over the past year. 

The examiner must also discuss the Veteran's heart workload in terms of ejection fraction and METs.  Evaluation of heart workload in terms of METs is required unless the Veteran meets one of the exceptions listed above under 38 C.F.R. § 4.100.  Therefore, if this data is not provided, the examiner should explain which of the exceptions applies and why.

If necessary to allow the examiner to provide any missing data or resolve any apparent discrepencies, or otherwise provide an accurate medical assessment of the severity of the Veteran's atherosclerotic cardiovascular disease, he should be provided with another examination.

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



